Case 4:18-cv-00442-ALM-CMC Document 100-10 Filed 02/20/20 Page 1 of 6 PageID #:
                                   5044




                      EXHIBIT H
Case 4:18-cv-00442-ALM-CMC Document 100-10 Filed 02/20/20 Page 2 of 6 PageID #:
                                   5045
Case 4:18-cv-00442-ALM-CMC Document 100-10 Filed 02/20/20 Page 3 of 6 PageID #:
                                   5046
Case 4:18-cv-00442-ALM-CMC Document 100-10 Filed 02/20/20 Page 4 of 6 PageID #:
                                   5047
Case 4:18-cv-00442-ALM-CMC Document 100-10 Filed 02/20/20 Page 5 of 6 PageID #:
                                   5048
Case 4:18-cv-00442-ALM-CMC Document 100-10 Filed 02/20/20 Page 6 of 6 PageID #:
                                   5049
